Per Curiam.
This controversy grew out of the removal, by the governor, of Charles B. Stone from the office of fire commissioner of the city of Denver, and the appointment of Jackson Orr to fill the vacancy thus created. The facts are identical with those reviewed by this court in the case of Trimble v. The People, 19 Colo. 187. In that case the trial court denied the right of the executive to exercise the power of removal, while in the present proceeding the action of the governor was expressly affirmed by the district court.
The judgment of the district court in the case at bar is therefore affirmed, for the reasons given for the reversal of the judgment in the former case.

Affirmed.